ORMOND, J.
— No judgment can be rendered against a garnishee on his answer, unless he confesses an indebtedness in money, to the defendant in the attachment. If the answer be evasive, and drawn with a view to evade the question, it may be treated as a nullity, and judgment nisi be entered. Scales v. Swan, 9th Porter, 163.
Here, there is no evasion; the answer on the contrary, is unnecessarily full; but it states no fact which would authorize a judgment against him. In the case of Smith against Chapman & Brother, 7th Porter 365, the garnisshee, by his answer, admitted that he was indebted to the defendant in attachment in a certain sum, to be paid in store accounts; which this court held would not warrant a judgment against the garnishee. So in this case, the answer admits a contract with the defendant in attachment, to purchase his interest in a tan yard, and that he was to pay in the notes of Redus, the defendant in attachment, which he was to procure, and expected to get at twenty-five per cent, discount, and on time. This is evidently not a money contract, and to treat it as such, and render a judgment against the garnishee, would be doing him great injustice: it would be enlarging his contract with’ Redus, both as to the mode and time of payment.
No judgment can be rendered against the garnishee in this case, so long as the answer is admitted to be true, which is done by the motion for a judgment. If the facts stated in the answer were not admitted to be true, they should have been contested on an issue.
Let the judgment be reversed, and the cause remanded, to •enable the defendants in error, if they think proper to contest the answer.